Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 3/4/2021.

This communication is the first action on the merits.

IDS filed on 3/5/2021 is acknowledged and considered by the Examiner. 

Claims 1-20 is/are currently pending and have been examined.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 11, 17) recite, “A ..., to perform operations which comprise: 
receiving and recording a call interaction between a customer and an employee of an organization; 
converting the call interaction into text; 
automatically scoring the call interaction based on a plurality of parameters associated with what the employee spoke and a plurality of parameters associated with how the employee spoke; 
generating remarks based on the score of the call interaction; 
determining performance of the employee based on the score and the remarks of the call interaction; and 
displaying the score and the remarks of the call interaction on a user device to improve the performance of the employee.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving and recording a call interaction between a customer and an employee of an organization; converting the call interaction into text; automatically scoring the call interaction based on a plurality of parameters associated with what the employee spoke and a plurality of parameters associated with how the employee spoke; generating remarks based on the score of the call interaction; determining performance of the employee based on the score and the remarks of the call interaction; and displaying the score and the remarks of the call interaction on a user device to improve the performance of the employee..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ... receiving and recording a call interaction between a customer and an employee of an organization; converting the call interaction into text; automatically scoring the call interaction based on a plurality of parameters associated with what the employee spoke and a plurality of parameters associated with how the employee spoke; generating remarks based on the score of the call interaction; determining performance of the employee based on the score and the remarks of the call interaction; and displaying the score and the remarks of the call interaction on a user device to improve the performance of the employee...; therefore, the claims are directed to a mental process. 

Further, ...automatically scoring the call interaction based on a plurality of parameters associated with what the employee spoke and a plurality of parameters associated with how the employee spoke; generating remarks based on the score of the call interaction; determining performance of the employee based on the score and the remarks of the call interaction; and displaying the score and the remarks of the call interaction on a user device to improve the performance of the employee..., are directed to mathematical concepts. 

Even further, the limitations regarding, …receiving and recording a call interaction between a customer and an employee of an organization; converting the call interaction into text; automatically scoring the call interaction based on a plurality of parameters associated with what the employee spoke and a plurality of parameters associated with how the employee spoke; generating remarks based on the score of the call interaction; determining performance of the employee based on the score and the remarks of the call interaction; and displaying the score and the remarks of the call interaction on a user device to improve the performance of the employee..., under the broadest reasonable interpretation, can be interpreted to be human scoring other humans based on how well the humans spoke, therefore the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process, mathematical concepts, organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 11, 17: system comprising: a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, A non-transitory computer-readable medium having stored thereon computer-readable instructions executable by a processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “receiving and recording ...”, “converting...”, “generating remarks...”, “displaying the score and the remarks...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “receiving and recording ...”, “converting...””,  data output – “generating remarks...”, “displaying the score and the remarks...”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0009]   FIG. 3 is a block diagram of a computer system suitable for implementing one or more components in FIG. 1 according to one embodiment of the present disclosure. 
[0011]   In this description, specific details are set forth describing some embodiments consistent with the present disclosure. Numerous specific details are set forth in order to provide a thorough understanding of the embodiments. It will be apparent, however, to one of ordinary skill in the art that some embodiments may be practiced without some or all of these specific details. The specific embodiments disclosed herein are meant to be illustrative but not limiting. One of ordinary skill in the art may realize other elements that, although not specifically described here, are within the scope and the spirit of this disclosure. In addition, to avoid unnecessary repetition, one or more features shown and described in association with one embodiment may be incorporated into other embodiments unless specifically described otherwise or if the one or more features would make an embodiment non-functional. 
[0015]   FIG. 1 is a simplified block diagram of an embodiment of a call center 100, such as may be used by a company or organization to handle incoming customer calls or call interactions, according to various aspects of the present disclosure. The call center is just one environment where the methods described herein may be used. The term "call center," as used herein, can include any facility or system server suitable for receiving and recording phone calls (and other types of oral interactions) from current and potential customers. Call centers can handle inbound and/or outbound calls, and are located either within a company or outsourced to another company that specializes in handling calls. As shown in FIG. 1, the call center 100 of the present disclosure is adapted to receive and record varying electronic communications and data formats that represent an interaction that may occur between a customer (or caller) and an employee of an organization (e.g., a customer service representative) during fulfillment of a customer transaction. In the illustrated embodiment, customers may communicate with employees associated with the call center 100 via multiple different communication networks such as a public switched telephone network (PSTN) 102 or the Internet 104. For example, a customer may initiate an interaction session through traditional telephones 106 or a cellular (i.e., mobile) telephone 108 via the PSTN 102. Further, the call center 100 may accept internet-based interaction sessions from personal computing devices 110 and internet-enabled smartphones 114 and personal digital assistants (PDAs). Internet-based interaction sessions may include web conferencing sessions including those hosted on web conferencing platforms like Zoom, Microsoft Teams, or WebEx. 
[0016]   Call center 100 may receive interactions from PSTN 102 and from Internet 104. Call center has a local area network (LAN) 116 adapted for transfer control protocol over Internet protocol (TCP/IP). LAN 116 supports various employee workstations 120. As shown, each employee workstation 120 includes a LAN-connected computer (PC) and a telephone. In one embodiment, LAN 116 supports at least one manager or supervisor workstation 118. Workstation 118 also include a LAN-connected computer and a telephone connected to switch 114. 
[0017]   In FIG. 1, call center 100 has a telephone switch 114 through which calls are received at the call center and placed from the call center (outbound). Switch 114 may be any type of call center switch including an automatic call distributor (ACD), a soft switch (implemented in software), or a private branch exchange (PBX). In this example, switch 109 is a PBX. PBX switch 114 provides an interface between the PSTN 102 and the LAN within the call center 100. In general, the PBX switch 114 connects trunk and line station interfaces of the PSTN 102 to components communicatively coupled to the LAN 116. 
[0018]   The call center 100 further includes a control system 122 that is generally configured to provide recording, transcription, analysis, storage, and other processing functionality to the call center 100. In the illustrated embodiment, the control system 122 is an information handling system such as a computer, server, workstation, mainframe computer, or other suitable computing device. In other embodiments, the control system 122 may be a plurality of communicatively coupled computing devices coordinated to provide the above functionality for the call center 100. In various embodiments, the control system 122 scores call interactions, generates remarks, and displays the scores and remarks to a supervisor, manager, or leader. 
[0019]   The control system 122 may store recorded and collected data in a database 124 including customer data and employee data. The database 124 may be any type of reliable storage solution such as a RAID-based storage server, an array of hard disks, a storage area network of interconnected storage devices, an array of tape drives, or some other scalable storage solution located either within the contact center or remotely located (i.e., in the cloud). 
[0020]   Referring now to FIG. 2, a method 200 for automatically scoring a call interaction is shown.   At step 202, control system 122 receives and records a call interaction.  The communication type may include one or more voice calls or voice over IP (VoIP), or any other available voice-based communication. In some embodiments, the call interaction may be extracted from an archive or from a storage server. 
[0053]   Referring now to FIG. 3, illustrated is a block diagram of a system 300 suitable for implementing embodiments of the present disclosure, including control system 122 and workstations 118, 120. System 300, such as part a computer and/or a network server, includes a bus 302 or other communication mechanism for communicating information, which interconnects subsystems and components, including one or more of a processing component 304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.), a system memory component 306 (e.g., RAM), a static storage component 308 (e.g., ROM), a network interface component 312, a display component 314 (or alternatively, an interface to an external display), an input component 316 (e.g., keypad or keyboard), and a cursor control component 318 (e.g., a mouse pad). 
[0054]   In accordance with embodiments of the present disclosure, system 300 performs specific operations by processor 304 executing one or more sequences of one or more instructions contained in system memory component 306. Such instructions may be read into system memory component 306 from another computer readable medium, such as static storage component 308. These may include instructions to receive and record a call interaction between a customer and an employee of an organization; convert the call interaction into text; score the call interaction based on a plurality of parameters associated with what the employee spoke and how the employee spoke; generate remarks based on the score of the call interaction; determine performance of the employee based on the score and the remarks of the call interaction; and display the score and remarks of the call interaction on a user device to improve the performance of the employee. In other embodiments, hard-wired circuitry may be used in place of or in combination with software instructions for implementation of one or more embodiments of the disclosure. 
[0055]   Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 304 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, volatile media includes dynamic memory, such as system memory component 306, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise bus 302. Memory may be used to store visual representations of the different options for searching or auto-synchronizing. In one example, transmission media may take the form of acoustic or light waves, such as those generated during radio wave and infrared data communications. Some common forms of computer readable media include, for example, RAM, PROM, EPROM, FLASH-EPROM, any other memory chip or cartridge, carrier wave, or any other medium from which a computer is adapted to read. 
[0056]   In various embodiments of the disclosure, execution of instruction sequences to practice the disclosure may be performed by system 300. In various other embodiments, a plurality of systems 300 coupled by communication link 320 (e.g., networks 102 or 104 of FIG. 2, LAN 116, WLAN, PTSN, or various other wired or wireless networks) may perform instruction sequences to practice the disclosure in coordination with one another. Computer system 300 may transmit and receive messages, data, information and instructions, including one or more programs (i.e., application code) through communication link 320 and communication interface 312. Received program code may be executed by processor 304 as received and/or stored in disk drive component 310 or some other non-volatile storage component for execution. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20210392230A1 to Shah et al., (hereinafter referred to as “Shah”).

As per Claim 1, Shah teaches: A system comprising: a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise: ([0133][0150][0181])
receiving and recording a call interaction between a customer and an employee of an organization; (in at least [0150] agent communication device 206 utilized by human agent 208 to communicate with customer 210 via customer communication device 108 over communication network 104)
converting the call interaction into text; (in at least [0037] Speech to text conversion of the real-time audio in case of voice responses)
automatically scoring the call interaction based on a plurality of parameters associated with what the employee spoke and a plurality of parameters associated with how the employee spoke; (in at least [0166] FIG. 4 depicts data structure 400 in accordance with embodiments of the present disclosure. In one embodiment, data structure 400 is maintained in a non-transitory data storage, such as data storage 204, data storage 304, and/or a non-transitory memory associated with server 202 and/or data storage 304. Data structure 400 comprises a number of records 404A-C, and/or 406 and 408A-B, comprising expected content field 410, such as may be provided as a prompt on agent communication device 206. Data structure 400 comprises a fields for number of emotional context scores 402, such as concern 402A, context 402B, empathy 402C, authoritative 402D and/or more, as illustrated by field 402 n. It should be appreciated that more, fewer, or different emotional context scores may be selected from those illustrated.)
generating remarks based on the score of the call interaction; (in at least [0173] Dialog 610 may be presented as the result of a standardized message received from one of a number of inputs (e.g., a score, a score factor, a cumulative score over time/plurality of agents, magnitude of the score, etc.) and presented in real time to human agent 208 via agent communication device 206 and, optionally administrative communication device 212, and any automated monitoring agents currently being utilized. As a result, each receiver may receive a standardized message from non-standard inputs in real time as the substandard or non-nominal score is encountered.)
determining performance of the employee based on the score and the remarks of the call interaction; and (in at least [0174] FIG. 7 depicts display 700 in accordance with embodiments of the present disclosure. In one embodiment, display 700 comprises all or a portion of a visual output display of agent communication device 206, administrative communication device 212, and/or any other monitoring devices similarly configured. In response to receiving a message regarding a particular content being outside of a nominal range or otherwise determined to require action. The real time message may be received for presentation by display 700.)
displaying the score and the remarks of the call interaction on a user device to improve the performance of the employee.  (in at least [0170] FIG. 6 depicts display 600 in accordance with embodiments of the present disclosure. In one embodiment, agent communication device 206 comprises display 600. Dialog 602 illustrates a content of communication portion that is in progress with customer communication device 108 and customer 210, but the communication portion has not yet been sent. Accordingly, a processor, such as a processor of agent communication device 206 and/or server 202 receives the content of dialog 602 in real time as it is being typed and performs a scoring of the text, also in real time. For example, the content of dialog 602 may include word 604 that causes dialog 602 to be skewed to an undesirable score, such as in the scoring factor associated with positive or affirmative statements, Accordingly, dialog 610 may pop-up or otherwise be presented comprising one or more of hint 612, to indicate the factor that is determined to be unfavorable for dialog 602, and/or suggestion 614 as a specific replacement that, if accepted by selecting accept option 616, would replace word 604 with the suggested word and cause the score of dialog 602 to be favorable or at least more favorable. If the agent choses to decline, by selection decline option 618, dialog 610 close and the agent may override the decision by completing dialog 602 and selecting send 608. [0174] FIG. 7 depicts display 700 in accordance with embodiments of the present disclosure. In one embodiment, display 700 comprises all or a portion of a visual output display of agent communication device 206, administrative communication device 212, and/or any other monitoring devices similarly configured. In response to receiving a message regarding a particular content being outside of a nominal range or otherwise determined to require action. The real time message may be received for presentation by display 700)


As per Claim 2, Shah teaches: The system of claim 1, wherein the call interaction comprises 
a sales call, a client meeting, a webinar, or a customer service call. (in at least [0031] during a marketing or sales campaign, an agent encounters a tough customer. The agent would offer the best deals to the customer, but in what manner? The “manner” here would correspond to the agent's own personality and the agent's own unique way of handling the customer. The real-time agent scripts would only enable agents to know “what” to speak but not “how” to say.)


As per Claim 3, Shah teaches:  The system of claim 1, wherein the operations further comprise 
determining whether the text was spoken by the customer or by the employee. (in at least [0166] FIG. 4 depicts data structure 400 in accordance with embodiments of the present disclosure. In one embodiment, data structure 400 is maintained in a non-transitory data storage, such as data storage 204, data storage 304, and/or a non-transitory memory associated with server 202 and/or data storage 304. Data structure 400 comprises a number of records 404A-C, and/or 406 and 408A-B, comprising expected content field 410, such as may be provided as a prompt on agent communication device 206. Data structure 400 comprises a fields for number of emotional context scores 402, such as concern 402A, context 402B, empathy 402C, authoritative 402D and/or more, as illustrated by field 402 n. It should be appreciated that more, fewer, or different emotional context scores may be selected from those illustrated. [0167] data structure 400 comprises records 404A-C, 406, and 408A-B. Records 404A-C comprise fields for content and associated score for emotional context scores 402. Records may be nested, such record 406 may omit one or more scores in emotional context scores 402 when designed to solicit a response, such as a particular one of record 408A (e.g., when a customer responds affirmatively) or record 408B (e.g., when a customer responds in the negative), and the particular record 408A or 408B selected having an associated emotional context scores 402. The particular record 408A or 408B selected then having its own expected content field 412A, 412B, respectively.)


As per Claim 4, Shah teaches: The system of claim 1, wherein the plurality of parameters associated with the what the employee spoke comprise two or more of: 
a number of keywords/phrases used; a number of questions asked; or a quality of questions asked.  (in at least [0072] Display the factor as-is (e.g., change a sentence to be more affirmative). Display a direct hint (e.g., change the word “impact” to “influence,” so that the sentence becomes more positive/affirmative). [0166] FIG. 4 depicts data structure 400 in accordance with embodiments of the present disclosure. In one embodiment, data structure 400 is maintained in a non-transitory data storage, such as data storage 204, data storage 304, and/or a non-transitory memory associated with server 202 and/or data storage 304. Data structure 400 comprises a number of records 404A-C, and/or 406 and 408A-B, comprising expected content field 410, such as may be provided as a prompt on agent communication device 206. Data structure 400 comprises a fields for number of emotional context scores 402, such as concern 402A, context 402B, empathy 402C, authoritative 402D and/or more, as illustrated by field 402 n. It should be appreciated that more, fewer, or different emotional context scores may be selected from those illustrated. [0167] data structure 400 comprises records 404A-C, 406, and 408A-B. Records 404A-C comprise fields for content and associated score for emotional context scores 402. Records may be nested, such record 406 may omit one or more scores in emotional context scores 402 when designed to solicit a response, such as a particular one of record 408A (e.g., when a customer responds affirmatively) or record 408B (e.g., when a customer responds in the negative), and the particular record 408A or 408B selected having an associated emotional context scores 402. The particular record 408A or 408B selected then having its own expected content field 412A, 412B, respectively.)


As per Claim 5, Shah teaches:  The system of claim 1, wherein the plurality of parameters associated with how the employee spoke comprise two or more of: 
a talk/listen ratio; a duration of a longest monologue; a speech pace; a number of filler words used; a call length; a number of interchanges; a sentiment deciphered from the call interaction; a call etiquette; a thinking time; or a number of interruptions. (in at least [0027] promote the acceptability rate of the responses delivered to the customer. The right choice of sentences, with emphasis on the impactful words with proper reflective emotions would make the conversation more satisfactory and efficient. As the acceptability rate increases, time required to close down on a conversation reduces leading to high customer satisfaction. [0089] comprising a value for one or more of word selection from a pool of words that differ in emotional association, phrase selection from a pool of phrases that differ in emotional association facial expression, punctuation selection from a pool of punctuations that differ in emotional association, graphic selection from a pool of graphics that differ in emotional association, body posture, gesture, paralinguistic, eye gaze, and delivery timing of messages comprising the communication. [0152] For text-based communications (e.g., SMS, chat, email, etc.) humans can perceive alphanumeric characters (e.g., letters, numbers, symbols, punctuations, etc.), graphical elements (e.g., emoticons), that are expressly represented on a display, such as a display of customer communication device 108, as well as the paralinguistics (e.g., emotional tone, attitude, etc.) that is encoded into the specific text via word choice, punctuations, etc. Similarly, for voice-based communications (e.g., audio telephone call, audio chat, etc.) human speech provided by human agent 208 may convey similar paralinguistics in the tone, loudness, inflection, pitch, pace, etc., of the speech. For visual communications (e.g., video chat), facial expressions, gestures, eye gaze, use of artifacts (e.g., fiddling with a pen, note taking, etc.), may convey meanings outside the literal meaning of any words provided. Accordingly, as used herein, “content” or “content of the communication” refers to the human-perceivable portions of a communication, sent by human agent 208 (or automated agent 302, see FIG. 3) and specifically intended to be presented to the human (e.g., customer 210) when the content is provided to customer communication device 108, for presentation by an output component (e.g., textual display, graphical display, video display, speaker, etc.) of communication device 108. Content may include, but is not limited to, words and phrases and the explicit and/or implicit meanings of the words or phrases, punctuations, symbols, graphics; images comprising gestures, expressions, etc.; and/or paralinguistics of words or phrases.)


As per Claim 6, Shah teaches:  The system of claim 1, wherein scoring the call interaction comprises calculating a final score for the call interaction by: 
calculating an overall score for the plurality of parameters associated with what the employee spoke and multiplying the overall score for the plurality of parameters associated with what the employee spoke by a predetermined weight to yield a weighted overall score for the plurality of parameters associated with what the employee spoke; (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)
calculating an overall score for the plurality of parameters associated with how the employee spoke and multiplying the overall score for the plurality of parameters associated with how the employee spoke by a predetermined weight to yield a weighted overall score for the plurality of parameters associated with how the employee spoke; and (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)
adding the weighted overall score for the plurality of parameters associated with what the employee spoke to the weighted overall score for the plurality of parameters associated with how the employee spoke to yield the final score.  (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)


As per Claim 7, Shah teaches:  The system of claim 6, wherein: 
calculating the overall score for the plurality of parameters associated with what the employee spoke comprises determining a weight for each parameter of the plurality of parameters associated with what the employee spoke; and (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)
calculating the overall score for the plurality of parameters associated with how the employee spoke comprises determining a weight for each parameter of the plurality of parameters associated with how the employee spoke.  (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)


As per Claim 8, Shah teaches: The system of claim 7, wherein: 
calculating the overall score for the plurality of parameters associated with what the employee spoke further comprises 
computing a parameter score for each parameter of the plurality of parameters associated with what the employee spoke by comparing a value of each parameter to a predetermined threshold or target, wherein the predetermined threshold or target is determined through a combination of inputs from the organization and best practices in the industry, and the parameter score for each parameter of the plurality of parameters associated with what the employee spoke is calculated in a gradient manner; and (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)
calculating the overall score for the plurality of parameters associated with how the employee spoke further comprises 
computing a parameter score for each parameter of the plurality of parameters associated with how the employee spoke by comparing a value of each parameter to a predetermined threshold or target, wherein the predetermined threshold or target is determined through a combination of inputs from the organization and best practices in the industry, and the parameter score for each parameter of the plurality of parameters associated with how the employee spoke is calculated in a gradient manner.  (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)

As per Claim 9, Shah teaches: The system of claim 8, wherein: 
calculating the overall score for the plurality of parameters associated with what the employee spoke further comprises 
multiplying the determined weight for each parameter by its respective computed parameter score to yield a product for each parameter, and adding the products for each parameter to arrive at the overall score of what the employee spoke; and (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)
calculating the overall score for the plurality of parameters associated with how the employee spoke further comprises 
multiplying the determined weight for each parameter by its respective computed parameter score to yield a product for each parameter, and adding the products for each parameter to arrive at the overall score of how the employee spoke  (in at least [0169] FIG. 5 depicts transition of data 500 in accordance with embodiments of the present disclosure. In one embodiment, transition of data 500 comprises record 504 indicating an expected content to be delivered to customer communication device 108. Scoring of record 504 is provided by scores 502 and produce an expected score x. The actual content is illustrated by record 506 having scores 502 and producing an expected score y (factors of y). The difference z, is illustrated as scores 508. Differences, in absolute value or signed, may be noted and responded to as described herein. As a further option, scoring may be weighted, such as by weighing values 510 for one or more scores 508 to produce a weighted score 512. Weighting may be provided as reflective of importance or in proportion to past successes for ones of score 502.)


As per Claim 10, Shah teaches: The system of claim 9, wherein: 
a plurality of call interactions are received and recorded for the organization; (in at least [0150] agent communication device 206 utilized by human agent 208 to communicate with customer 210 via customer communication device 108 over communication network 104)
each of the plurality of call interactions are converted into text; and (in at least [0037] Speech to text conversion of the real-time audio in case of voice responses)
each of the call interactions are scored; and (in at least [0089]  an aggregate score for a plurality of scores, comprising the score, for at least one of (i) an associated first plurality of communications each of which comprises content provided by the agent or (ii) an associated second plurality of communications each of which comprises content provided by a plurality of agents, comprising the agent)
wherein the operations further comprise aggregating the scores of the plurality of call interactions for the organization.   (in at least [0089]  an aggregate score for a plurality of scores, comprising the score, for at least one of (i) an associated first plurality of communications each of which comprises content provided by the agent or (ii) an associated second plurality of communications each of which comprises content provided by a plurality of agents, comprising the agent)

As per Claim 11-16 and 17-20 for a method (see at least Shah [0187]) and non-transitory computer-readable medium (see at least Shah [0089]), respectively, substantially recite the subject matter of Claim 1, 4-9 and are rejected based on the same reasoning and rationale.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623